Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al (2015/0045789).
	Edwards et al disclose a catheter device (10) comprising a catheter shaft (18) having proximal and distal portions and defining a delivery lumen.  A balloon (25 – Figure 4, for example) forms a distal tip portion of the catheter shaft and defines a volume in fluid communication with the delivery lumen to inflate the balloon.  An ablation element (22) is disposed along an outer surface of the balloon.  Although there is no express disclosure of using the device within the heart, the examiner maintains the Edwards et al device is of a size that would inherently make it capable of forming a lesion near pulmonary vein antral tissue.
	Regarding claim 22, the balloon is configured to position the ablation element against a target tissue (Figure 4).  Regarding claim 23, there is a deformable spline (21) with the ablation element (22) coupled to the spline.  Regarding claim 23, the ablation element (22) is slidable coupled to the spline such that it may be deployed into tissue.  Regarding claim 26, Edwards et al disclose the use of temperature sensors (29 – para. [0064], for example).  Regarding claim 27, the delivery lumen may also provide an irrigation fluid (Abstract, for example).
	Regarding claim 30, the device comprises an elongate shaft structure (18) having proximal and distal ends with a distal tip ablation region (generally shown at 20 in Figure 1) including an energy transfer balloon (25).  The energy transfer balloon includes at least one conductive ablation region (22) attached to the outer surface of the balloon via spline (21).
	Regarding claim 31, the energy transfer balloon is configured to be positioned against tissue.  Regarding claim 32, a deformable spline (21) is coupled to the balloon.  Regarding claim 33, there is a temperature sensor (para. [0064]) as addressed previously.

Claims 21-23, 25, 26 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whayne et al (6,142,993).
Whayne et al disclose a device comprising a catheter shaft (16) with proximal and distal portions and a delivery lumen, and a balloon (48) forming a distal tip portion of the catheter (Figure 3).  The balloon is in communication with the fluid delivery lumen for inflating the balloon.  An ablation element (46) is disposed along an outer surface of the balloon.
Regarding claim 22, the balloon is configured to position the ablation element against tissue.  Regarding claim 23, there is a deformable spline (47) with the ablation element (46) coupled to the spline.  Regarding claim 25, the ablation element is mounted in a fixed position relative to the spline (Figure 3, for example).  Regarding claim 26, Whayne et al disclose a temperature sensor (86 – Figure 6).  
Regarding claim 30, Whayne provides an elongate shaft (16) having a distal tip ablation region including an energy transfer balloon (48) comprising at least one conductive ablating region (46) as in Figure 3.  Regarding claim 31, see Figure 3.  Regarding claim 32, there is a deformable spline (47) coupled to the balloon.  Regarding claim 33, there are temperature sensors (86).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al (6,500,174) in view of the teaching of Eberl et al (7,736,362).  
Maguire et al provide a catheter device comprising a catheter shaft (201) having proximal and distal portions with a delivery lumen (240 shown in Figure 2).  A balloon (210) forms the distal tip portion of the catheter and defines a volume in communication with the lumen (figure 2).  An ablation element (203) is disposed along an outer surface of the balloon, but is not specifically an ablation element coupled to the balloon surface.  Rather, the ablation element is a region whereby energized fluid may pass through the surface of the balloon.
Eberl et al provide an analogous device comprising a balloon having a porous surface and an electrode within the balloon to provide energy to tissue via a fluid surface.  In particular, Eberl et al provide the further teaching that it is known to make that portion of the balloon conductive by applying a conductive material to the balloon surface to enhance energy delivery through that portion of the balloon.
To have provided the Maguire et al balloon surface with a conductive material to form an ablation element in the wall of the balloon surface to enhance energy delivery to tissue would have been an obvious modification for one of ordinary skill in the art given the teaching of Eberl et al who specifically teach it is known to provide the balloon with a conductive surface to enhance energy delivery to tissue.  
Regarding claim 22, the balloon is configured to position the ablation element against tissue.  Regarding claim 26, Maguire et al disclose the use of temperature sensors (col. 41, lines 18-25, for example).  Regarding claim 27, the delivery lumen is configured to deliver irrigation fluid (i.e. fluid is transported out of porous balloon as shown in Figure 2).  Regarding claim 28, there is an ablating portion (203) and non-ablating regions (202,204) with the non-ablating regions having a greater thickness (Figure 2).  Regarding claim 29, the entire balloon is made of a porous material (col. 19, lines 22-40, for example), including the non-ablating regions.
Regarding claim 30, Maguire et al provides an elongate shaft (201) having proximal and distal end with the distal end comprising a distal tip ablation region (203) including an energy transfer balloon (Figure 2).  The balloon comprises at least one conductive ablating region (203), but there is no specific conductive surface on the balloon.  As addressed above, Eberl et al teach that it is known to provide a balloon in an analogous device with a conductive surface to enhance the delivery of energy to tissue. To have provided the Maguire et al balloon surface with a conductive material to form an ablation element in the wall of the balloon surface to enhance energy delivery to tissue would have been an obvious modification for one of ordinary skill in the art given the teaching of Eberl et al who specifically teach it is known to provide the balloon with a conductive surface to enhance energy delivery to tissue.  
Regarding claim 31, the balloon is configured to be positioned against a target tissue.  Regarding claim 33, Maguire et al disclose temperature sensors as addressed previously.  Regarding claims 34 and 35, see discussion of claims 28 and 29 above.
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.
Regarding the Edwards reference, applicant contends that Edwards is completely silent with regard to forming lesions at or near pulmonary vein antral tissue.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The examiner maintains that given its size and structure, the Edwards device is inherently capable of creating lesions at or near pulmonary vein antral tissue.  While Edwards has not expressly disclosed such a use, it does not preclude the device from being used in other areas to create lesions.  The Edwards balloon and spline structure is inherently capable of being located in a pulmonary vein to create lesions in or near pulmonary vein antral tissue.  
Applicant also contends that Edwards does not provide an ablation element coupled to an inner or outer surface of the balloon since Edwards provides electrode elements attached to or advanced through arms.  The examiner maintains that the broadest reasonable interpretation of the phrase “coupled to an inner surface or an outer surface of the balloon” would include the Edwards structure which has splines surrounding the balloon.  The examiner maintains the electrodes are clearly coupled to the outer surface of the balloon via the arms.  Applicant is required to more specifically define the coupling relationship of the conductive member to overcome the Edwards reference.  Similarly, claim 30 is deemed to be anticipated by Edwards because a surface of the balloon clearly comprises at least one conductive ablating region by virtue of the splines which are on the balloon surface and couple the electrode to the balloon outer surface.
Regaring the Whayne reference, the examiner again disagrees with applicant’s assertion that Whayne fails to provide an ablation element coupled to an outer surface of the balloon.  Whayne provides a spline member which includes the electrode, and that spline member is coupled to the outer surface of the balloon.  Hence, as per the broadest reasonable interpretation, the ablation element is coupled to the exterior surface of the balloon.  Again, applicant is required to more specifically define the coupling relationship to distinguish over the Whayne reference.  Similarly with respect to claim 30, the examiner maintains the Whayne balloon clearly discloses a balloon that comprises at least one conductive ablating region on an exterior surface of the balloon.  The language used does not preclude the presence of a supporting member (e.g. spline) to provide the ablation region on the exterior surface.  Again, more specific language defining the coupling nature between the ablating region and the balloon is required to overcome the Whayne reference.
Finally, the examiner has applied the further teaching of Eberl et al to the Maguire reference to meet the amended claims.  Eberl et al specifically teach that the balloon has a conductive region in the wall of the balloon at a specific treatment location to enhance the delivery of energy from the balloon to tissue.  To have provided the Maguire balloon, which is of similar structure and operates to deliver energy from an electrode within the balloon in a similar manner, with a conductive region on the surface of the balloon would have been an obvious modification given the teaching of Eberl et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           October 25, 2022